Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
11
12
        Brian Whitaker,                         Case No.
13
                 Plaintiff,
14                                              Complaint For Damages And
          v.                                    Injunctive Relief For Violations
15                                              Of: American’s With Disabilities
        Adel E. Salawy, in individual and       Act; Unruh Civil Rights Act
16      representative capacity as trustee of
        the Salawy Family Living Trust
17      Dated July 10, 2001;
        Laila A. Salawy, in individual and
18      representative capacity as trustee of
        the Salawy Family Living Trust
19      Dated July 10, 2001;
        H.B.S. Entertainment, Inc., a
20      California Corporation; and Does 1-
        10,
21
                 Defendants.
22
23
            Plaintiff Brian Whitaker complains of Adel E. Salawy, in individual and
24
     representative capacity as trustee of the Salawy Family Living Trust Dated July
25
     10, 2001; Laila A. Salawy, in individual and representative capacity as trustee
26
     of the Salawy Family Living Trust Dated July 10, 2001; H.B.S. Entertainment,
27
     Inc., a California Corporation; and Does 1-10 (“Defendants”), and alleges as
28
     follows:

                                            1

     Complaint
Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 2 of 8 Page ID #:2




 1      PARTIES:
 2      1. Plaintiff is a California resident with physical disabilities. He is
 3   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 4   injury and uses a wheelchair for mobility.
 5      2. Defendants Adel E. Salawy and Laila A. Salawy, in individual and
 6   representative capacity as trustee of the Salawy Family Living Trust Dated July
 7   10, 2001, owned the real property located at or about 15472 Ventura Blvd.,
 8   Sherman Oaks, California, in March 2019.
 9      3. Defendants Adel E. Salawy and Laila A. Salawy, in individual and
10   representative capacity as trustee of the Salawy Family Living Trust Dated July
11   10, 2001, own the real property located at or about 15472 Ventura Blvd.,
12   Sherman Oaks, California, currently.
13      4. Defendant H.B.S. Entertainment, Inc. owned Shiraz located at or about
14   15472 Ventura Blvd., Sherman Oaks, California, in March 2019.
15      5. Defendant H.B.S. Entertainment, Inc. owns Shiraz (“Restaurant”)
16   located at or about 15472 Ventura Blvd., Sherman Oaks, California, currently.
17      6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities,
25   connections, and responsibilities of the Defendants and Does 1 through 10,
26   inclusive, are ascertained.
27
28


                                            2

     Complaint
Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 3 of 8 Page ID #:3




 1      JURISDICTION & VENUE:
 2      7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13      FACTUAL ALLEGATIONS:
14      10. Plaintiff went to the Restaurant in March 2019 with the intention to
15   avail himself of its goods, motivated in part to determine if the defendants
16   comply with the disability access laws.
17      11. The Restaurant is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19      12. Dining tables are one of the facilities, privileges, and advantages offered
20   by Defendants to patrons of the Restaurant.
21      13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
22   provide accessible dining tables in conformance with the ADA Standards.
23      14. Currently, the defendants do not provide accessible dining tables in
24   conformance with the ADA Standards.
25      15. Plaintiff personally encountered this barrier.
26      16. By failing to provide accessible facilities, the defendants denied the
27   plaintiff full and equal access.
28      17. The lack of accessible facilities created difficulty and discomfort for the


                                               3

     Complaint
Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 4 of 8 Page ID #:4




 1   Plaintiff.
 2       18. The Restaurant has a sales counter where it handles its transactions with
 3   customers.
 4       19. Even though the plaintiff did not confront the barriers, the defendants
 5   do not provide an accessible sales counter in conformance with the ADA
 6   Standards.
 7       20. Restrooms are another one of the facilities, privileges, and advantages
 8   offered by Defendants to patrons of the Restaurant.
 9       21. The defendants do not provide an accessible restroom in conformance
10   with the ADA Standards. 1
11       22. The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14       23. The barriers identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the
16   Department of Justice as presumably readily achievable to remove and, in fact,
17   these barriers are readily achievable to remove. Moreover, there are numerous
18   alternative accommodations that could be made to provide a greater level of
19   access if complete removal were not achievable.
20       24. Plaintiff will return to the Restaurant to avail himself of its goods and to
21   determine compliance with the disability access laws once it is represented to
22   him that the Restaurant and its facilities are accessible. Plaintiff is currently
23   deterred from doing so because of his knowledge of the existing barriers and
24   his uncertainty about the existence of yet other barriers on the site. If the
25   barriers are not removed, the plaintiff will face unlawful and discriminatory
26
27   1
       For example, the restroom mirror is too high. On information and belief there are other issues inside the
     restroom that renders it non-compliant. Those issues will be fleshed out in discovery and inspections. The
28   plaintiff seeks to have an accessible restroom.



                                                         4

     Complaint
Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 5 of 8 Page ID #:5




 1   barriers again.
 2      25. Given the obvious and blatant nature of the barriers and violations
 3   alleged herein, the plaintiff alleges, on information and belief, that there are
 4   other violations and barriers on the site that relate to his disability. Plaintiff will
 5   amend the complaint, to provide proper notice regarding the scope of this
 6   lawsuit, once he conducts a site inspection. However, please be on notice that
 7   the plaintiff seeks to have all barriers related to his disability remedied. See
 8   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 9   encounters one barrier at a site, he can sue to have all barriers that relate to his
10   disability removed regardless of whether he personally encountered them).
11
12   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
13   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
14   Defendants.) (42 U.S.C. section 12101, et seq.)
15      26. Plaintiff re-pleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint.
18      27. Under the ADA, it is an act of discrimination to fail to ensure that the
19   privileges, advantages, accommodations, facilities, goods and services of any
20   place of public accommodation is offered on a full and equal basis by anyone
21   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
22   § 12182(a). Discrimination is defined, inter alia, as follows:
23             a. A failure to make reasonable modifications in policies, practices,
24                or procedures, when such modifications are necessary to afford
25                goods,     services,     facilities,   privileges,    advantages,      or
26                accommodations to individuals with disabilities, unless the
27                accommodation would work a fundamental alteration of those
28                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).


                                               5

     Complaint
Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 6 of 8 Page ID #:6




 1            b. A failure to remove architectural barriers where such removal is
 2                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 3                defined by reference to the ADA Standards.
 4            c. A failure to make alterations in such a manner that, to the
 5                maximum extent feasible, the altered portions of the facility are
 6                readily accessible to and usable by individuals with disabilities,
 7                including individuals who use wheelchairs or to ensure that, to the
 8                maximum extent feasible, the path of travel to the altered area and
 9                the bathrooms, telephones, and drinking fountains serving the
10                altered area, are readily accessible to and usable by individuals
11                with disabilities. 42 U.S.C. § 12183(a)(2).
12      28. When a business provides facilities such as dining tables, it must provide
13   accessible dining tables in compliance with the ADA Standards.
14      29. Here, the dining tables have not been provided in compliance with the
15   ADA Standards.
16      30. When a business provides facilities such as a sales or transaction
17   counter, it must provide an accessible sales or transaction counter in
18   compliance with the ADA Standards.
19      31. Here, no such accessible sales counter has been provided in compliance
20   with the ADA Standards in violation of the ADA.
21      32. When a business provides facilities such as a restroom, it must provide
22   an accessible restroom in compliance with the ADA Standards.
23      33. Here, no such accessible restroom has been provided.
24      34. The Safe Harbor provisions of the 2010 Standards are not applicable
25   here because the conditions challenged in this lawsuit do not comply with the
26   1991 Standards.
27      35. A public accommodation must maintain in operable working condition
28   those features of its facilities and equipment that are required to be readily


                                             6

     Complaint
Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 7 of 8 Page ID #:7




 1   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2      36. Here, the failure to ensure that the accessible facilities were available
 3   and ready to be used by the plaintiff is a violation of the law.
 4
 5   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 6   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 7   Code § 51-53.)
 8      37. Plaintiff repleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11   that persons with disabilities are entitled to full and equal accommodations,
12   advantages, facilities, privileges, or services in all business establishment of
13   every kind whatsoever within the jurisdiction of the State of California. Cal.
14   Civ. Code §51(b).
15      38. The Unruh Act provides that a violation of the ADA is a violation of the
16   Unruh Act. Cal. Civ. Code, § 51(f).
17      39. Defendants’ acts and omissions, as herein alleged, have violated the
18   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
19   rights to full and equal use of the accommodations, advantages, facilities,
20   privileges, or services offered.
21      40. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
22   discomfort or embarrassment for the plaintiff, the defendants are also each
23   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
24   (c).)
25
26
27
28


                                              7

     Complaint
Case 2:19-cv-05257-JAK-MAA Document 1 Filed 06/17/19 Page 8 of 8 Page ID #:8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: June 12, 2019             CENTER FOR DISABILITY ACCESS
13
14                                    By:
15
                                      ______________________________
16
                                             Russell Handy, Esq.
17                                           Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
